Citation Nr: 0827620	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-20 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to December 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a November 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  The case was 
before the Board in December 2005 and March 2007 when it was 
remanded for additional development.  

Historically, by rating decision in November 1978, the RO 
denied service connection for cervical muscle spasms.  The 
veteran did not appeal this decision, and it became final.  
In September 2002, he submitted a claim seeking service 
connection for a back disability.  In a November 2002 rating 
decision, the RO noted that final rating decisions in 
November 1978 and May 1992 denied service connection for 
cervical muscle spasms and a back condition.  The RO also 
noted that final rating decisions may not be reopened without 
new and material evidence.  The RO ultimately reopened the 
veteran's claim of service connection for a back disability, 
but denied it on the merits.  The veteran appealed this 
determination.  Subsequently, in a September 2006 SSOC, the 
RO found that no new and material evidence had been received 
to reopen a claim of service connection for a back 
disability.  

In March 2007 the Board found that there was no prior final 
denial of a claim of service connection for a back 
disability.  (The November 1978 rating decision addressed 
cervical disability, and did not address the thoraco-
lumbosacral spine; therefore, finality did not attach as to a 
back disability.  Furthermore, there was no evidence that in 
May 1992 the RO issued a rating decision that denied service 
connection for a back disability.  There is no such decision 
in the record, and in January 2006, the RO indicated that it 
did not have a copy of such decision.)  Therefore, the matter 
on appeal was re-characterized to reflect that this matter 
addresses an original claim of service connection, requiring 
de novo adjudication.)



FINDING OF FACT

A chronic back disability was not manifest during service and 
it is not shown that any current back disability is related 
to service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided VCAA notice by letter dated in April 
2007.  Although he was provided VCAA notice subsequent to the 
November 2002 rating decision appealed, he is not prejudiced 
by such notice timing defect.  He was notified of VA's duties 
to notify and assist in the development of the claim.  The 
April 2007 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing. 
Furthermore, he was also given notice regarding ratings and 
effective dates of awards, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran was given ample time to 
respond to this letter or supplement the record.  The claim 
was re-adjudicated (de novo) after all essential notice was 
given.  See May 2008 supplemental statement of the case 
(SSOC).

The veteran's service treatment records (STRs) have been 
secured.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

II.  Service Connection for a Back Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as arthritis, shall be 
presumed to have been incurred in service when manifest to a 
compensable degree within a prescribed period after service 
(one year for arthritis) even though there is no evidence of 
such disease during service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent (medical) 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's STRs are silent for complaints or findings 
related to a back disability.  A November 1970 separation 
examination report notes no findings of a back disability; 
clinical evaluation of the spine was normal 

In April 1971 the veteran submitted a claim for service 
connection for a psychiatric disability.  He did not complain 
of any back problems at that time.

VA treatment records dated in 1971 are silent for complaints 
or findings related to a back disability.

An October 1978 VA examination report notes X-ray findings of 
minor degenerative changes of L5-S1 and straightening of the 
normal curvature of the lumbosacral spine secondary to 
paravertebral guarding or spasm.

Subsequent VA treatment records note the veteran's ongoing 
complaints of low back pain.  He underwent the first of seven 
back surgeries in 1980 after a fall from 50 feet. 

No evidence of a back disability was reported at any time 
during service, including at separation.  Furthermore, there 
is no evidence of arthritis of the back in the year following 
the veteran's discharge.  Significantly, when the veteran 
submitted an April 1981 claim of service connection, a back 
disability was not mentioned.  The first medical evidence of 
a back disability is nearly eight years after the veteran's 
service discharge.  Consequently, service connection for a 
back disability on the basis that such disability became 
manifested in service and persisted is not warranted, and the 
chronic disease presumptive provisions of 38 U.S.C.A. § 1112 
[for arthritis] do not apply.  

Moreover, the evidence of record is negative for any medical 
opinion that any current back disability is related to the 
veteran's military service.  The Board finds that no 
additional development, to include a medical examination 
and/or opinion, is warranted based on the facts of this case.  
In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the Federal Circuit noted that 38 C.F.R. § 
3.159(c)(4)(i) contains a requirement that the claimant 
establish that he or she has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
Here, the Board finds that a medical opinion is not necessary 
to decide this claim, in that any such opinion would not 
establish the existence of the claimed injury in service to 
which a current disability could be related, nor produce 
evidence supporting a nexus between current disability and 
service (e.g., continuity of complaints).

The veteran maintains that he was pinned between two aircraft 
in 1970, which resulted in this disability.  In support of 
this contention, the veteran has submitted a buddy statement, 
which states that the veteran described the crushing incident 
to his friend during service, and a copy of a letter that the 
veteran sent his family in 1970, which also describes the 
crushing incident and a subsequent hospitalization.  However, 
in a March 2004 statement, the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) stated 
that it was unable to verify that the veteran was pinned 
between two aircraft in 1970.  Moreover, as noted above, the 
veteran's STRs do not document any crush 
injuries/hospitalization for injuries to the veteran's back 
and a November 1970 separation examination report is silent 
for complaints, findings, or diagnoses related to residuals 
of a back injury.

The Board recognizes that the veteran has been awarded 
service connection for post-traumatic stress disorder based 
various in-service stressors, including being crushed between 
two aircraft.  However, in March 2004 USASCRUR stated that a 
search of records, specifically deck logs, did not reveal 
mention of the incident the crushing veteran described (as 
would be expected).  (Significantly, other alleged stressor 
events were verified.)  Regardless, even if one were to 
concede that such (crushing between two airplanes) incident 
occurred, the fact of the matter remains that there is no 
evidence that the veteran sustained any injury to his back 
secondary to such incident.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against this 
claim, that doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a back disability is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


